IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 17, 2009

                                     No. 08-10193                     Charles R. Fulbruge III
                             Consolidated w/ No. 08-10540                     Clerk


THE VERIZON EMPLOYEE BENEFITS COMMITTEE

                                           Plaintiff - Appellant-Cross-Appellee
v.

MICHAEL FRAWLEY

                                           Defendant - Appellee-Cross-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CV-2105


Before GARZA and PRADO, Circuit Judges.*
PER CURIAM:**
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Judge HIGGINBOTHAM heard argument in this case but thereafter recused. The
case is being decided by a quorum. 28 U.S.C. § 46(d).
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.